Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 1 of 14 PageID #: 1548




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

   CAREDX, INC.



   and



   THE BOARD OF TRUSTEES OF THE
   LELAND STANFORD JUNIOR
   UNIVERSITY,                                      C.A. No. 19-cv-567-CFC-CJB

                         Plaintiffs,

                                                    (CONSOLIDATED)

                  v.



   NATERA, INC.,



                         Defendant.




                                FIRST AMENDED COMPLAINT

         Plaintiffs CareDx, Inc. (“CareDx”) and The Board Of Trustees Of The Leland Stanford

  Junior University (“Stanford,” and collectively with CareDx “Plaintiffs”), for their complaint

  against Defendant Natera, Inc. (“Natera”), hereby allege as follows:

                                   NATURE OF THE ACTION

         1.      Years ago, researchers at Stanford University invented a method for determining

  organ transplant rejection. It allowed doctors to assess rejection through blood tests and without
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 2 of 14 PageID #: 1549




  invasive biopsies. This method is intended to save lives, minimize patient pain and stress, and cut

  the healthcare costs of treating transplant patients.

         2.      Stanford University secured the patents to its researchers’ invention and licensed

  the patents exclusively to CareDx. CareDx then brought this invention out of the lab and into the

  clinical setting, helping leading transplant centers around the country treat patients. CareDx has

  worked hard on this effort, investing substantially to make this technology widely available.

         3.      Now, years after Stanford researchers and CareDx put in the research and

  development work to invent this new method and bring it to the clinical setting, Natera uses

  CareDx’s licensed technology without permission in violation of the patent laws. Natera must be

  held accountable.

         4.      Accordingly, this is an action for patent infringement arising under the patent laws

  of the United States, Title 35, United States Code, against Defendant Natera.

         5.      CareDx brings this action to halt Natera’s infringement of CareDx’s rights under

  the Patent Laws of the United States 35 U.S.C. § 1, et seq., which arise under U.S. Patent Nos.

  9,845,497 (“the ’497 patent”) (attached as Exhibit 1), 8,703,652 (“the ’652 patent”) (attached as

  Exhibit 2), and 10,329,607 (“the ’607 patent”) (attached as Exhibit 3).

                                               PARTIES

         6.      CareDx is a corporation organized and existing under the laws of the state of

  Delaware, having its principal place of business at 3260 Bayshore Blvd., Brisbane, CA 94005.

         7.      CareDx was formed in 1998 by pioneers in molecular diagnostics. Since its

  inception, CareDx has focused its expertise on the discovery, development and commercialization

  of clinically differentiated, high-value solutions for organ transplant recipients. It was the first

  company to develop and commercialize non-invasive transplant surveillance testing to monitor

  transplant recipients’ immune status with the aim to improve long-term patient outcomes.
                                                   -2-
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 3 of 14 PageID #: 1550




           8.    Today, CareDx markets and sells AlloSure® (“AlloSure”).                AlloSure uses

  advanced DNA sequencing methods to quantify donor-derived cell-free DNA (dd-cfDNA) in

  transplant recipients without having to conduct separate genotyping. Measuring dd-cfDNA in a

  transplant recipient’s blood enables early detection of kidney transplant rejection and facilitates

  personalized immunosuppressive treatment. AlloSure has helped numerous nephrologists manage

  their patients’ post-transplant care, while avoiding the high costs and added risks of renal biopsies.

           9.    Stanford is a trust possessing corporate power that is organized under the laws of

  California, with a principal place of business at the Office of the President, Building 10 Main

  Quad, Stanford, California 94305. Stanford is the patent owner and licensor for the ’497, ’652,

  and ’607 patents and is joined in the infringement action for these patents because it is a necessary

  party.

           10.   On information and belief, Natera is a corporation organized and existing under the

  laws of the state of Delaware, having its principal place of business at 201 Industrial Road, Suite

  410, San Carlos, CA 94070. Natera markets and sells a Kidney Transplant Rejection Test, also

  described as an “organ transplant rejection assay” and “allograft rejection” test, which it performs

  at its CLIA-certified laboratory in San Carlos, CA.    Exhibit 4.

                                   JURISDICTION AND VENUE

           11.   This action arises under the patent laws of the United States, 35 U.S.C. §§ 100, et

  seq., and this Court has jurisdiction over the subject matter of this action under 28 U.S.C. §§ 1331,

  1338(a), 2201 and 2202.

           12.   Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1400(b).

           13.   This Court has jurisdiction over Natera because Natera is a Delaware corporation.




                                                  -3-
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 4 of 14 PageID #: 1551




            14.   This Court also has jurisdiction over Natera because, upon information and belief,

  Natera, directly or indirectly, uses, offers for sale, and/or sells the Kidney Transplant Rejection

  Test throughout the United States and in this judicial district.

                                           BACKGROUND

            15.   Plaintiffs repeat and re-allege the foregoing paragraphs as if set forth specifically

  herein.

            16.   On information and belief, in the mid-2018 time frame Natera began preparing to

  develop and commercialize a Kidney Transplant Rejection Test. According to a Natera press

  release, “Natera's organ transplant rejection assay is designed to detect active allograft rejection in

  patients who have undergone renal (kidney) transplantation. The assay works by measuring the

  fraction of donor-derived cell-free DNA (dd-cfDNA) in the recipient's blood, which can spike

  relative to background cfDNA when the transplanted organ is injured due to immune rejection.

  The assay leverages Natera's core single nucleotide polymorphism (SNP)-based massively

  multiplexed PCR (mmPCR) technology, to more accurately measure dd-cfDNA levels without the

  need for donor genotyping, and it has been clinically validated for test performance independent

  of donor type, rejection type, and clinical presentation.” Exhibit 4.

            17.   On December 5, 2018, scientists affiliated with Natera listed a clinical trial titled,

  “Utility of a Novel Dd-cfDNA Test to Detect Injury in Renal Post-Transplant Patients” on the

  National Institute of Health (NIH) website: clinicaltrials.gov. Exhibit 5. The clinical trial listing

  states that the intervention/treatment is a diagnostic test called “Natera KidneyScan” and describes

  the test as “Natera’s novel SNP-based mmPCR-NGS test that measures dd-cfDNA” in a transplant

  recipients’ blood to diagnose kidney transplant rejection.




                                                   -4-
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 5 of 14 PageID #: 1552




         18.      On December 23, 2018, scientists affiliated with Natera published an article

  entitled, “Optimizing Detection of Kidney Transplant Injury by Assessment of Donor-Derived

  Cell-Free DNA Via Massively Multiplex PCR” (attached hereto as Exhibit 6) in the Journal of

  Clinical Medicine. On information and belief, this article describes the methodology of Natera’s

  Kidney Transplant Rejection Test. Natera’s January 7, 2019 press release confirms that the

  purpose of the study was to clinically validate the Kidney Transplant Rejection Test methodology:

  a “donor-derived cell-free DNA (dd-cfDNA) test for active allograft rejection in kidney transplant

  recipients” which uses “Natera's core single nucleotide polymorphism (SNP)-based massively

  multiplexed PCR (mmPCR) technology.” Exhibit 7.

         19.      On February 1, 2019, Natera publicly announced a partnership to begin distributing

  “Natera's kidney transplant rejection test in the United States in collaboration with the company's

  direct sales team.” Exhibit 4. As Natera’s CEO explained, the partnership would permit it to

  “accelerate” Natera’s entry into the market. Id.

         20.      Natera infringes, literally or under the doctrine of equivalents, the ’497 patent

  through its activities connected to its performance of the Kidney Transplant Rejection Test and all

  variants of the Kidney Transplant Rejection Test. For instance, representative Claim 1 of the ’497

  patent is listed below:

             1. A method of detecting donor-specific circulating cell-free nucleic acids in a
         solid organ transplant recipient, the method comprising:
               (a) genotyping a solid organ transplant donor to obtain a single nucleotide
                   polymorphism (SNP) profile of the solid organ transplant donor;
               (b) genotyping a solid organ transplant recipient to obtain a SNP profile of the
                   solid organ transplant recipient, wherein the solid organ transplant
                   recipient is selected from the group consisting of: a kidney transplant, a
                   heart transplant, a liver transplant, a pancreas transplant, a lung transplant,
                   a skin transplant, and any combination thereof;
               (c) obtaining a biological sample from the solid organ transplant recipient after
                   the solid organ transplant recipient has received the solid organ transplant

                                                   -5-
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 6 of 14 PageID #: 1553




                   from the solid organ transplant donor, wherein the biological sample is
                   selected from the group consisting of blood, serum and plasma, and
                   wherein the biological sample comprises circulating cell-free nucleic acids
                   from the solid organ transplant; and
               (d) determining an amount of donor-specific circulating cell-free nucleic acids
                   from the solid organ transplant in the biological sample by detecting a
                   homozygous or a heterozygous SNP within the donor-specific circulating
                   cell-free nucleic acids from the solid organ transplant in at least one assay,
                   wherein the at least one assay comprises high-throughput sequencing or
                   digital polymerase chain reaction (dPCR), and wherein the at least one
                   assay detects the donor-specific circulating cell-free nucleic acids from the
                   solid organ transplant when the donor-specific circulating cell-free nucleic
                   acids make up at least 0.03% of the total circulating cell-free nucleic acids
                   in the biological sample.

         21.      Performance of Natera’s Kidney Transplant Rejection Test and all variants thereof

  leads to infringement of this claim in the following way. First, a plasma sample containing cell-

  free DNA (cfDNA) from a kidney transplant recipient (post-transplant) is genotyped to obtain a

  SNP profile. This involves three steps: (i) cfDNA is extracted from the recipient’s plasma sample,

  (ii) cfDNA is amplified via massively multiplex PCR (mmPCR), and (iii) the amplified SNPs are

  then subject to next generation sequencing (NGS). Finally, the amount of donor-derived cfDNA

  (dd-cfDNA) in the post-transplant recipient’s plasma is determined by detecting a homozygous or

  a heterozygous SNP within the donor-specific circulating cell-free nucleic acids. See Exhibit 5;

  Exhibit 6.

         22.      As an example, attached hereto as Exhibit 8 is a preliminary and exemplary claim

  chart detailing Natera’s infringement of multiple claims of the ’497 patent. This chart is not

  intended to limit Plaintiffs’ right to modify this chart or any other claim chart or allege that other

  activities of Natera infringe the identified claims or any other claims of the ’497 patent or any other

  patents.




                                                   -6-
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 7 of 14 PageID #: 1554




         23.      Natera infringes, literally or under the doctrine of equivalents, the ’652 patent

  through its activities connected to its performance of the Kidney Transplant Rejection Test and all

  variants thereof. For instance, representative Claim 1 of the ’652 patent is listed below:

             1. A method for detecting transplant rejection, graft dysfunction, or organ
         failure, the method comprising:
               (a) providing a sample comprising cell-free nucleic acids from a subject who
                   has received a transplant from a donor;
               (b) obtaining a genotype of donor-specific polymorphisms or a genotype of
                   subject-specific polymorphisms, or obtaining both a genotype of donor-
                   specific polymorphisms and subject-specific polymorphisms, to establish
                   a polymorphism profile for detecting donor cell-free nucleic acids, wherein
                   at least one single nucleotide polymorphism (SNP) is homozygous for the
                   subject if the genotype comprises subject-specific polymorphisms
                   comprising SNPs;
               (c) multiplex sequencing of the cell-free nucleic acids in the sample followed
                   by analysis of the sequencing results using the polymorphism profile to
                   detect donor cell-free nucleic acids and subject cell-free nucleic acids; and
               (d) diagnosing, predicting, or monitoring a transplant status or outcome of the
                   subject who has received the transplant by determining a quantity of the
                   donor cell-free nucleic acids based on the detection of the donor cell-free
                   nucleic acids and subject cell-free nucleic acids by the multiplexed
                   sequencing, wherein an increase in the quantity of the donor cell-free
                   nucleic acids over time is indicative of transplant rejection, graft
                   dysfunction or organ failure, and wherein sensitivity of the method is
                   greater than 56% compared to sensitivity of current surveillance methods
                   for cardiac allograft vasculopathy (CAV).

         24.      Performance of Natera’s Kidney Transplant Rejection Test and all variants thereof

  leads to infringement of this claim in the following way. First, a plasma sample containing cell-

  free DNA (cfDNA) from a kidney transplant recipient (post-transplant) is genotyped to obtain a

  SNP profile. This involves three steps: (i) cfDNA is extracted from the recipient’s plasma sample,

  (ii) cfDNA is amplified via massively multiplex PCR (mmPCR), and (iii) the amplified SNPs are

  then subject to next generation sequencing (NGS). Finally, a quantity of donor-derived cfDNA




                                                  -7-
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 8 of 14 PageID #: 1555




  (dd-cfDNA) in the post-transplant recipient’s plasma is determined. Active rejection (AR) can be

  detected with at least 89% sensitivity. See Exhibit 5; Exhibit 6.

         25.      As an example, attached hereto as Exhibit 9 is a preliminary and exemplary claim

  chart detailing Natera’s infringement of multiple claims of the ’652 patent. This chart is not

  intended to limit CareDx’s right to modify this chart or any other claim chart or allege that other

  activities of Natera infringe the identified claims or any other claims of the ’652 patent or any other

  patents.

         26.      Natera infringes, literally or under the doctrine of equivalents, the ’607 patent

  through its activities connected to its performance of the Kidney Transplant Rejection Test and all

  variants thereof. For instance, representative Claim 1 of the ’607 patent is listed below:

            1. A method of quantifying kidney transplant-derived circulating cell-free
         deoxyribonucleic acids in a human kidney transplant recipient, said method
         comprising:
               (a) providing a plasma sample from said human kidney transplant recipient,
                   wherein said human kidney transplant recipient has received a kidney
                   transplant from a kidney transplant donor, wherein said plasma sample
                   from said human kidney transplant recipient comprises kidney transplant-
                   derived circulating cell-free deoxyribonucleic acid and human kidney
                   transplant recipient-derived circulating cell-free deoxyribonucleic acid;;
               (b) extracting circulating cell-free deoxyribonucleic acid from said plasma
                   sample from said human kidney transplant recipient in order to obtain
                   extracted circulating cell-free deoxyribonucleic acid, wherein said
                   extracted circulating cell-free deoxyribonucleic acid comprises said kidney
                   transplant-derived circulating cell-free deoxyribonucleic acid and human
                   kidney transplant recipient-derived circulating cell-free deoxyribonucleic
                   acid;
               (c) performing a selective amplification of target deoxyribonucleic acid
                   sequences, wherein said selective amplification of said target
                   deoxyribonucleic acid sequences is of said extracted circulating cell-free
                   deoxyribonucleic acid, wherein said selective amplification of said target
                   deoxyribonucleic acid sequences amplifies a plurality of genomic regions
                   comprising at least 1,000 single nucleotide polymorphisms, wherein said
                   at least 1,000 single nucleotide polymorphisms comprise homozygous
                   single nucleotide polymorphisms, heterozygous single nucleotide
                   polymorphisms, or both homozygous single nucleotide polymorphisms

                                                   -8-
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 9 of 14 PageID #: 1556




                   and heterozygous single nucleotide polymorphisms, and wherein said
                   selective amplification of said target deoxyribonucleic acid sequences is
                   by polymerase chain reaction (PCR; and
               (d) performing a high throughput sequencing reaction, wherein said high
                   throughput sequencing reaction comprises performing a sequencing-by-
                   synthesis reaction on said selectively-amplified target deoxyribonucleic
                   acid sequences from said extracted circulating cell-free deoxyribonucleic
                   acid, wherein said sequencing-by-synthesis reaction has a sequencing error
                   rate of less than 1.5%;
               (e) providing sequences from said high throughput sequencing reaction,
                   wherein said provided sequences from said high throughput sequencing
                   reaction comprise said at least 1,000 single nucleotide polymorphisms; and
               (f) quantifying an amount of said kidney transplant-derived circulating cell-
                   free deoxyribonucleic acid in said plasma sample from said human kidney
                   transplant recipient to obtain a quantified amount, wherein said quantifying
                   said amount of said kidney transplant-derived circulating cell-free
                   deoxyribonucleic acid in said plasma sample from said human kidney
                   transplant recipient comprises using markers distinguishable between said
                   human kidney transplant recipient and said kidney transplant donor,
                   wherein said markers distinguishable between said human kidney
                   transplant recipient and said kidney transplant donor comprises single
                   nucleotide polymorphisms selected from said at least 1,000 single
                   nucleotide polymorphisms identified in said provided sequences from said
                   high throughput sequencing reaction, and wherein said quantified amount
                   of said kidney transplant-derived circulating cell-free deoxyribonucleic
                   acid in said plasma sample from said human kidney transplant recipient
                   comprises at least 0.03% of the total circulating cell-free deoxyribonucleic
                   acid from said plasma sample from said human kidney transplant recipient.

         27.      Performance of Natera’s Kidney Transplant Rejection Test and all variants thereof

  leads to infringement of this claim in the following way. First, a plasma sample containing cell-

  free DNA (cfDNA) from a kidney transplant recipient (post-transplant) has cfDNA extracted from

  that it includes cfDNA from both the donor and the recipient. Next, target sequences from the

  extracted cfDNA corresponding to SNPs are selectively amplified using PCR. The amplified

  SNPs are then subject to next generation sequencing (NGS), and the resulting sequences are used

  to determine an amount of donor-derived in the post-transplant recipient’s plasma. See Exhibit 6;

  Exhibit 7.


                                                  -9-
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 10 of 14 PageID #: 1557




            28.   As an example, attached hereto as Exhibit 10 is a preliminary and exemplary claim

  chart detailing Natera’s infringement of multiple claims of the ’607 patent. This chart is not

  intended to limit Plaintiffs’ right to modify this chart or any other claim chart or allege that other

  activities of Natera infringe the identified claims or any other claims of the ’607 patent or any other

  patents.

                                               COUNT I
                             (Infringement of U.S. Patent No. 9,845,497)
            29.   Plaintiffs repeat and re-allege the foregoing paragraphs as if set forth specifically

  herein.

            30.   On December 19, 2017, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 9,845,497 (the “’497 patent”), entitled “Non-Invasive Diagnosis of

  Graft Rejection in Organ Transplant Patients.”

            31.   Stephen R. Quake, Ph.D., Thomas M. Snyder, Ph.D., and Hannah Valantine, M.D.

  are the sole and true inventors of the ’497 patent. By operation of law and as a result of written

  assignment agreements, Stanford obtained the entire right, title, and interest to and in the ’497

  patent.

            32.   Pursuant to license agreements with Stanford, CareDx obtained an exclusive

  license to the ’497 patent in the field of non-invasive monitoring of organ transplant rejection

  through cell-free DNA analysis.

            33.   On information and belief, Natera has infringed and continues to infringe the ’497

  patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

  within the United States without authority the Kidney Transplant Rejection Test. As an example,

  attached as Exhibit 7 is a preliminary and exemplary claim chart detailing Natera’s infringement

  of the ’497 patent. This chart is not intended to limit Plaintiffs’ right to modify the chart or allege

                                                  - 10 -
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 11 of 14 PageID #: 1558




  that other activities of Natera infringe the identified claims or any other claims of the ’497 patent

  or any other patents.

            34.   Exhibit 7 is hereby incorporated by reference in its entirety. Each claim element in

  Exhibit 7 that is mapped to the Kidney Transplant Rejection Test shall be considered an allegation

  within the meaning of the Federal Rules of Civil Procedure and therefore a response to each

  allegation is required.

                                              COUNT II
                             (Infringement of U.S. Patent No. 8,703,652)
            35.   Plaintiffs repeat and re-allege the foregoing paragraphs as if set forth specifically

  herein.

            36.   On April 22, 2014, the United States Patent and Trademark Office duly and legally

  issued U.S. Patent No. 8,703,652, entitled “Non-Invasive Diagnosis of Graft Rejection in Organ

  Transplant Patients.”

            37.   Stephen R. Quake, Ph.D., Thomas M. Snyder, Ph.D., and Hannah Valantine, M.D.

  are the sole and true inventors of the ’652 patent. By operation of law and as a result of written

  assignment agreements, Stanford obtained the entire right, title, and interest to and in the ’652

  patent.

            38.   Pursuant to license agreements with Stanford, CareDx obtained an exclusive

  license to the ’652 patent in the field of non-invasive monitoring of organ transplant rejection

  through cell-free DNA analysis.

            39.   On information and belief, Natera has infringed and continues to infringe the ’652

  patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

  within the United States without authority the Kidney Transplant Rejection Test. As an example,

  attached as Exhibit 8 is a preliminary and exemplary claim chart detailing Natera’s infringement

                                                 - 11 -
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 12 of 14 PageID #: 1559




  of these claims of the ’652 patent. This chart is not intended to limit Plaintiffs’ right to modify the

  chart or allege that other activities of Natera infringe the identified claims or any other claims of

  the ’652 patent or any other patents.

            40.    Exhibit 8 is hereby incorporated by reference in its entirety. Each claim element in

  Exhibit 8 that is mapped to Natera’s Kidney Transplant Rejection Test shall be considered an

  allegation within the meaning of the Federal Rules of Civil Procedure and therefore a response to

  each allegation is required.

                                                  COUNT III
                                (Infringement of U.S. Patent No. 10,329,607)
                  1.          Plaintiffs repeat and re-allege the foregoing paragraphs as if set forth

       specifically herein.

            2.      On June 25, 2019, the United States Patent and Trademark Office duly and legally

  issued U.S. Patent No. 10,329,607 (“the ’607 patent”), entitled “Non-Invasive Diagnosis of Graft

  Rejection in Organ Transplant Patients.”

            3.         Stephen R. Quake, Ph.D., Thomas M. Snyder, Ph.D., and Hannah Valantine, M.D.

  are the sole and true inventors of the ’607 patent. By operation of law and as a result of written

  assignment agreements, Stanford obtained the entire right, title, and interest to and in the ’607

  patent.

            4.         Pursuant to license agreements with Stanford, CareDx obtained an exclusive

  license to the ’607 patent in the field of non-invasive monitoring of organ transplant rejection

  through cell-free DNA analysis.

            5.         On information and belief, Natera has infringed and continues to infringe the ’607

  patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

  within the United States without authority the Kidney Transplant Rejection Test. As an example,

                                                     - 12 -
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 13 of 14 PageID #: 1560




  attached as Exhibit 10 is a preliminary and exemplary claim chart detailing Natera’s infringement

  of these claims of the ’607 patent. This chart is not intended to limit Plaintiffs’ right to modify the

  chart or allege that other activities of Natera infringe the identified claims or any other claims of

  the ’607 patent or any other patents.

            6.     Exhibit 10 is hereby incorporated by reference in its entirety. Each claim element

  in Exhibit 10 that is mapped to Natera’s Kidney Transplant Rejection Test shall be considered an

  allegation within the meaning of the Federal Rules of Civil Procedure and therefore a response to

  each allegation is required.

                                           JURY DEMAND

            7.     CareDx and Stanford demand a jury trial on all issues so triable.

                                       PRAYER FOR RELIEF

            WHEREFORE, CareDx and Stanford pray that this Court grant the following relief:

                   A.     A judgment that Natera has infringed the ’497 patent, ’652 patent and/or the

  ’607 patent and that the ’497 patent, the ’652 patent, and/or the ’607 patent are valid.

                   B.     Damages or other monetary relief, including, but not limited to, costs and

  pre- and post-judgment interest, to Plaintiffs;

                   C.     An order enjoining Natera and its officers, directors, agents, servants,

  affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in active

  concert therewith from further infringement of the ’497 patent, the ’652 patent, and/or the ’607

  patent;

                   D.     Such further and other relief as this Court deems proper and just, including,

  but not limited to, a determination that this is an exceptional case under 35 U.S.C. § 285 and an

  award of attorneys’ fees and costs to Plaintiffs in this action.



                                                    - 13 -
Case 1:19-cv-00567-CFC-CJB Document 74 Filed 03/12/20 Page 14 of 14 PageID #: 1561




   Dated: March 12, 2020              Respectfully submitted,

   Of Counsel:                        FARNAN LLP

   Edward R. Reines                   /s/ Michael J. Farnan
   Derek C. Walter                    Brian E. Farnan (Bar No. 4089)
   WEIL, GOTSHAL & MANGES LLP         Michael J. Farnan (Bar No. 5165)
   201 Redwood Shores Parkway         919 N. Market St., 12th Floor
   Redwood Shores, CA 94065           Wilmington, DE 19801
   (650) 802-3000                     (302) 777-0300
                                      (302) 777-0301 (Fax)
   Stephen Bosco                      bfarnan@farnanlaw.com
   WEIL, GOTSHAL & MANGES LLP         mfarnan@farnanlaw.com
   2001 M St., NW
   Suite 600                          Attorneys for Plaintiffs
   Washington, DC 20036
   (202) 682-7000




                                      - 14 -
